Exhibit 10.1

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of June
10, 2019, is among KLX ENERGY SERVICES HOLDINGS, INC., a Delaware corporation
(the “Company”), each Guarantor that is a signatory hereto, JPMORGAN CHASE BANK,
N.A., as administrative agent for the Lenders (in such capacity, together with
its successors, the “Administrative Agent”), the Issuing Lenders and the
Lenders.

Recitals

A.        The Company, the Administrative Agent, the Issuing Lenders and the
Lenders are parties to that certain Credit Agreement dated as of August 10, 2018
(as amended by the First Amendment dated as of October 22, 2018, the “Credit
Agreement”), pursuant to which the Lenders have agreed to make certain loans to,
and extensions of credit on behalf of, the Company on and after the Funding
Date, subject to the terms and conditions of the Credit Agreement.

B.         The Company, the Administrative Agent and the Lenders party hereto
have agreed, subject to the terms and conditions herein, to amend certain
provisions of the Credit Agreement to, among other things, permit the Company
and its Subsidiaries to engage in certain sale and leaseback transactions with
respect to motor vehicles as described herein.

C.         NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1.         Defined Terms.  Each capitalized term used herein but not
otherwise defined herein has the meaning given to such term in the Credit
Agreement.

Section 2.        Amendments to Credit Agreement.

2.1         Amendments to Section 1.2.

(a)  The following terms are hereby added to Section 1.2 of the Credit Agreement
in the appropriate alphabetical order:

“Motor Vehicles” means motor vehicles (including automobiles and trucks),
trailers, containers and related equipment owned or leased by the Company or any
of its Subsidiaries.

“Motor Vehicle Sale and Leaseback Transaction” means a Sale and Leaseback
Transaction or other similar transaction, in each case, in respect of Motor
Vehicles, including transactions pursuant to which (i) a Credit Party or
Subsidiary transfers title in one or more Motor Vehicles to a third party for
minimal consideration, leases the Motor Vehicle back and has the right to
receive sale proceeds (less commissions) upon a sale by such third party of such
Motor Vehicle, (ii) no material lease payments are made by such Credit Party or
Subsidiary and (iii) the fair market value of all Motor Vehicles subject to such
transaction, when combined with the

 

 



1




fair market value of the Motor Vehicles transferred in any other Motor Vehicle
Sale and Leaseback Transaction, does not exceed $20,000,000 in the aggregate at
any time.

2.2         Amendment to Section 9.2.  Section 9.2(e) of the Credit Agreement is
hereby amended to read in its entirety as follows:

“(e)      Indebtedness of the Company or any Restricted Subsidiary (i) arising
from a Sale and Leaseback Transaction permitted under Section 9.16 or
(ii) incurred to finance the acquisition, construction or improvement of any
fixed or capital assets, including capital lease obligations, and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, and any
extension or renewal thereof; provided that (A) such Indebtedness is incurred
prior to or within ninety (90) days after such acquisition or the completion of
such construction or improvement and (B) the aggregate principal amount of
Indebtedness permitted by this paragraph (e)(ii) shall not at any time exceed
$40,000,000;

2.3         Amendment to Section 9.6.  Section 9.6(j) of the Credit Agreement is
hereby amended to read in its entirety as follows:

“(j)       any disposition, transfer, sale or assignment (i) permitted under
Section 9.5 (other than any described in paragraph (e) of Section 9.5) or
(ii) arising from any Sale and Leaseback Transaction permitted under
Section 9.16.”

2.4         Amendment to Section 9.16.  Section 9.16 of the Credit Agreement is
hereby amended so as to read in its entirety as follows:

“No Credit Party will, nor will any Credit Party permit any Subsidiary to, enter
into any arrangement or arrangements, with any Person providing for the leasing
by any Credit Party or any Subsidiary of real or personal property that has been
or is to be sold or transferred by any Credit Party to such Person or to any
other person to whom funds have been or are to be advanced by such person on the
security of such property or rental obligations of such Credit Party (a “Sale
and Leaseback Transaction”), except for (i) any Motor Vehicle Sale and Leaseback
Transaction which does not cause the total aggregate liability under all Motor
Vehicle Sale and Leaseback Transactions permitted under this subclause (i) to
exceed $20,000,000 at any time and (ii) any other Sale and Leaseback Transaction
which satisfies each of the following requirements:

(a)        a Sale and Leaseback Transaction for the sale or transfer of any
fixed or capital assets which are made for cash consideration in an amount not
less than the fair value of such fixed or capital asset and which is consummated
within ninety (90) days after such Credit Party acquires or completes the
construction of such fixed or capital asset; and

(b)        a Sale and Leaseback Transaction which does not cause the total
aggregate liability under all Sale and Leaseback Transactions permitted under
this Section 9.16(a) to exceed $10,000,000 at any time.”





2




Section 3.        Conditions Precedent.  This Amendment shall become effective
on the date (such date, the “Amendment Effective Date”) when each of the
following conditions is satisfied (or waived in accordance with Section 12.1 of
the Credit Agreement):

3.1         The Administrative Agent and the Lenders shall have received all
fees and other amounts due and payable in connection with this Amendment or any
other Credit Document on or prior to the Amendment Effective Date, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Company pursuant to this Amendment or
any other Credit Document.

3.2         The Administrative Agent shall have received a counterpart of this
Amendment signed by the Company and Lenders constituting the Required Lenders.

3.3         The Administrative Agent shall have received a certificate from a
Responsible Officer of the Company certifying that:

(a)  The representations and warranties contained in the Credit Agreement are
true and correct in all material respects (unless already qualified by
materiality, in which case such applicable representation and warranty is true
and correct) as of the Amendment Effective Date (or as of such earlier date if
the representation or warranty specifically relates to an earlier date); and

(b)  No Default or Event of Default has occurred and is continuing.

The Administrative Agent is hereby authorized and directed to declare this
Amendment to be effective (and the Amendment Effective Date shall occur) when it
has received documents confirming or certifying, to the satisfaction of the
Administrative Agent, compliance with the conditions set forth in this Section 3
(or the waiver of such conditions as permitted in Section 12.1 of the Credit
Agreement).  Such declaration shall be final, conclusive and binding upon all
parties to the Credit Agreement for all purposes.

Section 4.        Miscellaneous.

4.1         Confirmation.  All of the terms and provisions of the Credit
Agreement, as amended by this Amendment, are, and shall remain, in full force
and effect following the effectiveness of this Amendment.

4.2         Ratification and Affirmation; Representations and Warranties.  The
Company hereby (a) acknowledges the terms of this Amendment; (b) ratifies and
affirms its obligations under, and acknowledges, renews and extends its
continued liability under, the Credit Agreement and agrees that the Credit
Agreement remains in full force and effect as expressly amended by this
Amendment; (c) agrees that from and after the Amendment Effective Date (i) each
reference to the Credit Agreement in the other Credit Documents shall be deemed
to be a reference to the Credit Agreement, as amended by this Amendment and (ii)
this Amendment does not constitute a novation of the Credit Agreement; and (d)
represents and warrants to the Lenders that as of the date hereof, and
immediately after giving effect to the terms of this Amendment, the execution,
delivery, and performance by the Company and the consummation of the
transactions contemplated by this Amendment (i) are within the Company’s
organizational powers, (ii) have





3




been duly authorized by all necessary action of the board of directors of the
Company, (iii) do not contravene the certificate of incorporation or bylaws of
the Company, (iv) do not contravene any Requirement of Law or any material
Contractual Obligation binding on or affecting the Company except for immaterial
laws or Contractual Obligations, the noncompliance with which would not
reasonably be expected to result in a Material Adverse Effect, (v) do not result
in or require the creation or imposition of any Lien prohibited by the Credit
Agreement and (vi) do not require any authorization or approval or other action
by, or any notice or filing with, any Governmental Authority except for
immaterial authorizations, approvals, other actions, notices or filings the
failure to obtain of which would not reasonably be expected to have a Material
Adverse Effect.

4.3         Credit Document.  This Amendment is a Credit Document.

4.4         Counterparts.  This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or email transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.

4.5         No Oral Agreement.  This Amendment, the Credit Agreement and the
other Credit Documents executed in connection herewith and therewith represent
the final agreement between the parties and may not be contradicted by evidence
of prior, contemporaneous, or unwritten oral agreements of the parties.  There
are no subsequent oral agreements between the parties.

4.6         GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.  Sections
12.10 and 12.11 of the Credit Agreement are hereby  incorporated herein and
apply hereto mutatis mutandis.

4.7         Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

[Signature Pages Follow]

 



4




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

COMPANY:

KLX ENERGY SERVICES HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Thomas P. McCaffrey

 

Name:

Thomas P. McCaffrey

 

Title:

Senior Vice President and Chief Financial Officer

 





Second Amendment to Credit Agreement
Signature Page




Acknowledged and agreed by:

 

 

GUARANTORS:

KLX ENERGY SERVICES LLC

 

 

 

 

 

 

 

By:

/s/ Thomas P. McCaffrey

 

Name:

Thomas P. McCaffrey

 

Title:

President

 

 

 

 

KLX RE HOLDINGS LLC

 

 

 

 

 

 

 

By:

/s/ Thomas P. McCaffrey

 

Name:

Thomas P. McCaffrey

 

Title:

President

 

 

 

 

MOTLEY COIL, LLC

 

 

 

 

 

 

 

By:

/s/ Thomas P. McCaffrey

 

Name:

Thomas P. McCaffrey

 

Title:

President

 

 

 

 

MOTLEY DOWNHOLE, LLC

 

 

 

 

 

 

 

By:

/s/ Thomas P. McCaffrey

 

Name:

Thomas P. McCaffrey

 

Title:

President

 

 

 

 

MOTLEY SERVICES, LLC

 

 

 

 

 

 

 

By:

/s/ Thomas P. McCaffrey

 

Name:

Thomas P. McCaffrey

 

Title:

President

 

 

 

 

MOTLEY PERFORATORS, LLC

 

 

 

 

 

 

 

By:

/s/ Thomas P. McCaffrey

 

Name:

Thomas P. McCaffrey

 

Title:

President

 





Second Amendment to Credit Agreement
Signature Page




 

 

MOTLEY PRESSURE CONTROL, LLC

 

 

 

 

 

 

 

By:

/s/ Thomas P. McCaffrey

 

Name:

Thomas P. McCaffrey

 

Title:

President

 

 

 

 

TECTON ENERGY SERVICES LLC

 

 

 

 

 

 

 

By:

/s/ Gary J. Roberts

 

Name:

Gary J. Roberts

 

Title:

Vice President

 





Second Amendment to Credit Agreement
Signature Page




 

ADMINISTRATIVE AGENT, COLLATERAL AGENT AND A LENDER:

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Jorge Diaz Granados

 

Name:

Jorge Diaz Granados

 

Title:

Authorized Officer

 





Second Amendment to Credit Agreement
Signature Page




 

LENDER:

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Ryan Tozier

 

Name:

Ryan Tozier

 

Title:

Vice President

 

Second Amendment to Credit Agreement
Signature Page

